Appeal from a judgment of the County Court of Albany County (Herrick, J.), rendered July 30, 2008, convicting defendant upon his plea of guilty of the crime of robbery in the first degree.
In satisfaction of an indictment charging defendant with committing multiple robberies, he pleaded guilty to one count of robbery in the first degree. Pursuant to the plea agreement, defendant waived his right to appeal and was sentenced to a prison term of lSVa years and postrelease supervision of five years. This appeal ensued.
Counsel for defendant seeks to be relieved of his assignment on the ground that no nonfrivolous appellate issues exist. Upon our review of the record, we agree. Accordingly, we affirm the judgment of conviction and grant counsel’s request for leave to withdraw (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Mercure, Peters, Malone Jr. and Kavanagh, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.